                                         THE CITY OF NEW YORK
JAMES E. JOHNSON                        LAW DEPARTMENT                                    GEOFFREY M. STANNARD
Corporation Counsel                            100 CHURCH STREET                           Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                  Phone: (212) 356-2409
                                                                                                     Fax: (212) 356-1148
                                                                                           Email: gstannar@law.nyc.gov


                                                                    December 2, 2019

      BY ECF
      Honorable Vernon S. Broderick
      United States District Judge
                                                                    12/3/2019
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, New York 10007

                      Re:    Tiffany Guerrero v. Detective David Revans, 14-CV-8035 (VSB)

      Your Honor:

                      I am an Assistant Corporation Counsel in the Office of James E. Johnson,
      Corporation Counsel of the City of New York, and the attorney for defendant Detective David
      Revans in the above-referenced case. I write respectfully on behalf of all parties to request an
      extension of time, to December 20, 2019, for the parties to file their joint proposed jury
      instructions, voir dire questions, and verdict sheet. This is the parties’ first such request.

                       Trial in this matter is scheduled to begin on February 24, 2020. (See ECF No. 73.)
      By Order dated September 25, 2019, the Court endorsed the parties’ proposed schedule for the
      filing of pre-trial documents. Pursuant to that Order, the parties’ joint proposed jury instructions
      are due on December 2, 2019, and the parties’ joint proposed voir dire questions and verdict
      sheet are due on December 9, 2019.

                      Due to scheduling conflicts created by the holiday season, the parties have not yet
      finalized their proposed jury instructions. In addition, plaintiff’s counsel Regina Darby has a trial
      beginning on December 9, 2019, in the Eastern District of New York before the Honorable
      Frederic Block, in the matter of Emelda Fitzroy v. City of New York, et al., 16-CV-477
      (FB)(ST). Plaintiff’s counsel anticipates that the trial may last up to seven days.
                 Accordingly, to allow the parties time to exchange and finalize their remaining
joint pretrial submissions, the parties request an extension of time, to December 20, 2019, to file
their joint proposed jury instructions, voir dire questions, and verdict sheet.

               The parties thank the Court for its time and consideration in this matter.

                                                             Respectfully submitted,

                                                                     /s/

                                                             Geoffrey M. Stannard
                                                             Assistant Corporation Counsel


       cc:     BY ECF
               Regina Darby, Esq., Attorney for Plaintiff




                                               -2-
